Cole, Judge:
These appeals to reappraisement bring for determination the proper dutiable values of certain Christmas-tree ornaments exported from Germany and imported at the port of New York.
The cases were submitted for decision on February 23, 1943, on a stipulation wherein the parties agree that—
the glass Christmas tree ornaments on the invoices covered by the reappraisement appeals * * * exported from Germany during the period from September 1935 through October 1935, and the market conditions with respect thereto are the same in all material respects as the glass Christmas tree ornaments, and the market conditions with respect thereto in the case of F. W. Woolworth Co. et al. v. United States, Reappraisement Decision 5094, * * *.
if* ^
the record in said R. D. 5094 may be and hereby is incorporated as a part of the record in the reappraisement appeals * * *.
In the Woolworth case, supra, the question before the court was whether the cash prices of people in the Sonneberg-Lauscha district of Germany manufacturing Christmas-tree ornaments, cocktail sticks, and other glass novelties in their homes, represented th'e proper dutiable value of the merchandise; or whether higher prices charged by commissionaires or dealers was the proper basis for appraisement. The court found that the manufacturers’ prices met all of the requirements of statutory value, as defined in section 402 (c) and (d) of the Tariff Act of 1930, and accordingly held such values to be the proper ones for tariff purposes.
Acquiescing in the above agreement, the court finds that there existed for the Christmas-tree ornaments in question, at the time of exportation thereof, a foreign value and an export value, as they are defined in section 402, and accordingly holds that such dutiable values are those set forth in schedule B attached hereto and made a part hereof.
The appeals, having been abandoned as to all other merchandise, are hereby dismissed so far as they relate thereto.
Judgment will be rendered accordingly.

Schedule B


Reappraisement Item Price

112581-A EE1 RM.. 18/ per dozen
EE2 “ . 18/2 “ “
EE3, 4, 5, 6, “ . 18 “ “
EE7, 8, 9 “ . 18 “
EE10 “ .19 “ “
EE11 “ .19 “ “
EE12, 13, 14 “ . 19/ “ “
EE15 “ . 20 “ “
EE16 “ .20 “ “
EE17 (c 27
EE18 u 27

*573
Reappraisement Item Price

EE19 RM. . 27/ per dozen
EE20 “ . 2875 “ “
EE21, 22, 23, 24, 25 “ . 28 “ “
EE26, 27, 28 “ . 29 “ “
EE29 “ .29/ “ “
EE30 “ . 28 “ “
EE31 “ .29/ “
EE32 blue “ .48/ “ “
EE32 red “ .48/ “ “
EE32 green “ .48/2 “ “
EE32 gold “ .48/ “
EE32 rose “ .48/ “
EE33 “ .45/ “
EE34 (t It t(
EE35 “ . 50 “
EE36 “ .47/ “ “
EE37 “ . 48 “ “
EE38, 39, 40, 41, 42, 43 “ . 49 “ “
EE44 “ . 50 “ “
EE45 « _ 48 “ “
EE46 “ . 50 “ “
EE47 “ .49/ “
EE48 “ .51/ “ “
EE49 “ .50/ “ “
EE50, 51, 52, 53 “ .51/ “ “
EE54, 55 “ . 52 “ “
EE56 “ .54/ “ “
EE57, 58 “ . 54 “
EE59 “ . 55 “ “
EE60, 61 “ . 29 “ “
EE62, 63 “ . 49 “ “
EE64 " .51 “ “
EE65 “ . 30 “ “
EE66 “ . 31 “ “
EE67 “ .49 “ “
EE68, 69 “ .51 “
EE70, 71, 72, 73 u 27 “
EE74, 75 “ . 28 “ “
EE76 it it 11
EE77 “ . 49 “ “
EE78, 79, 80, 81 “ . 50 “ “
EE82 a _ 26 “ “
EE83, 84 a _ 49 “ "
EE85 11 _ 67 a 1,
EE86 a ' a a
EE87 11 _ 60 « 1,
EE88, 89 “ 2.40 “ “
113221-A .Appraised values less additions made by importer by reason of advances made by appraiser in similar cases.
*574115792-A Appraised values less additions made by importer by reason of advances made by appraiser in similar cases.
All of the foregoing values will have added thereto, when not included .in the per se unit invoice prices, .the costs of cases and packing and the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, as invoiced, whenever reported as dutiable by the appraiser.